      Case: 1:20-cv-00902-PAG Doc #: 1 Filed: 04/27/20 1 of 6. PageID #: 1




                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

TIMOTHY MCTIGHE, LLC               )
46 Chagrin Plaza, Suite 117        )
Chagrin Falls, OH 44022            )
                                   )
                   Plaintiff,      )
                                   )
       v.                          )
                                   )
SIGNATURE LIFE SCIENCES, LLC ) PLAINTIFF’S COMPLAINT
c/o The Corporation Trust Company  ) (with Jury Demand Endorsed
Corporation Trust Center           ) Herein)
1209 Orange Street, Wilmington, DE )
19801                              )
                                   )
       and                         )
                                   )
SIGNATURE ORTHOPAEDICS, PTY, )
LTD.                               )
7 Sirius Rd. Lane Cove West, NSW   )
Australia                          )
                                   )
                     Defendants.   )



                                  COMPLAINT

      Plaintiff, TIMOTHY MCTIGHE, LLC (“McTighe”) by and through its

counsel, for its Complaint against Defendants SIGNATURE LIFE SCIENCES,

LLC (“SLS”) and SIGNATURE ORTHOPAEDICS PTY, LTD. (“Signature

Australia”) (collectively “Defendants”), avers as follows:

                                         1
   Case: 1:20-cv-00902-PAG Doc #: 1 Filed: 04/27/20 2 of 6. PageID #: 2




                                THE PARTIES

1. Plaintiff, Timothy McTighe, LLC is a limited liability company organized

   under the laws of the state of Ohio. (“McTighe LLC”) Plaintiff’s principle,

   Dr. Timothy McTighe, is a visionary in the field of surgical methods and

   materials and is a named co-inventor of multiple US and foreign patents. Dr.

   McTighe was formerly the majority owner of a company named Concept

   Design and Development, LLC (“CDD”) which focused on monetizing Dr.

   McTighe’s intellectual property, particularly his hip implant replacement

   technology.

2. Defendant, Signature Life Sciences, LLC is a limited liability company

   organized under the laws of the state of Delaware (“SLS”). SLS’ registered

   agent for service of process is The Corporation Trust Company, Corporation

   Trust Center, 1209 Orange Street, Wilmington, DE 19801.

3. Defendant, Signature Orthopaedics PTY, LTD. is, upon information and

   belief, an Australian corporation headquartered at 7 Sirius Rd. Lane Cove

   West, NSW Australia. According to its website, Signature Australia

   manufactures orthopaedic devices, including devices for hip and knee

   replacement, https://www.signatureortho.com.au/about-us/.




                                         2
   Case: 1:20-cv-00902-PAG Doc #: 1 Filed: 04/27/20 3 of 6. PageID #: 3




                               JURISDICTION

4. Pursuant to 28 U.S.C. §1332, this Court has subject matter jurisdiction over

   this controversy based on diversity of citizenship. The parties are completely

   diverse and the amount in controversy exceeds $75,000.00.

5. Personal jurisdiction over Defendants is also proper. As part of the transaction

   which culminated in this controversy, the parties expressly consented to the

   jurisdiction and venue of this Honorable Court. (Ex. 1, ¶ 19). In addition,

   plaintiff is located in Cuyahoga County, Ohio.

                THE LLC UNIT REDEMPTION AGREEMENT

6. On or about December 1, 2016, CDD became a wholly owned subsidiary of

   Signature Life Sciences pursuant to a Plan and Agreement of Merger (the

   “Merger”). As part of the Merger, SLS issued 200 Units of membership

   interests to the former members of CDD. McTighe LLC was issued 156 of

   the referenced 200 Units. (Ex. 1, A).

7. In conjunction with the Merger, McTighe LLC and Defendants executed an

   LLC Unit Redemption Agreement (“Redemption Agreement”) whereby SLS

   agreed to redeem 146 of the McTighe LLC units it issued. (Ex. 1, B). In

   addition, Signature Australia guaranteed SLS’s redemption obligations as to

   timely payment and not merely as to ultimate collectability. (Ex. 1, C, ¶4).




                                        3
   Case: 1:20-cv-00902-PAG Doc #: 1 Filed: 04/27/20 4 of 6. PageID #: 4




8. The Redemption Agreement required McTighe LLC to sell 1.21667 Units

   per month to SLS over a 120 month period beginning January 2, 2017. The

   aggregate amount of SLS’ agreed redemption payments to McTighe LLC

   was $3,650,000.00, to be paid in equal monthly installments of $30,416.67.

   (Ex. 1, ¶ 1).

                         Count 1: Breach of Contract
                                 (SLS)

9. The allegations contained in paragraphs 1-8 are incorporated herein by

   reference.

10. SLS, despite repeated demands, has failed to make the required redemption

   payments specified by the Redemption Agreement to McTighe LLC. The

   total amount currently due and owing McTighe LLC pursuant to the terms of

   the Redemption Agreement is One Hundred Ten Thousand Three Hundred

   Sixty-Six Dollars and Sixty Eight Cents ($110,366.68).

11. As of April 22, 2020, SLS is indebted to McTighe LLC in the amount of

   One Hundred Ten Thousand Three Hundred Sixty-Six Dollars and Sixty

   Eight Cents ($110,366.68).




                                     4
       Case: 1:20-cv-00902-PAG Doc #: 1 Filed: 04/27/20 5 of 6. PageID #: 5




                          Count 2: Enforcement of Guarantee
                               (Signature Australia)

   12.The allegations contained in paragraphs 1-11 are incorporated herein by

      reference.

   13. As of April 22, 2020, SLS is indebted to McTighe LLC in the amount of

      One Hundred Ten Thousand Three Hundred Sixty-Six Dollars and Sixty

      Eight Cents ($110,366.68) pursuant to the terms of the Redemption

      Agreement.

   14. Signature Australia guaranteed SLS’s redemption obligations to McTighe

      LLC as to timely payment and not merely as to ultimate collectability (Ex. 1,

      C, ¶4).

   15. As a result of SLS’s failure to make the required payments pursuant to the

      terms of the Redemption Agreement, as of April 22, 2020, Signature

      Australia is indebted to McTighe LLC in the amount of One Hundred Ten

      Thousand Three Hundred Sixty-Six Dollars and Sixty Eight Cents

      ($110,366.68).

      WHEREFORE, Timothy McTighe, LLC respectfully requests this Court

enter judgment in its favor and against Defendants, jointly and severally, for: 1) the

amount of Redemption Payments Plaintiff establishes it is owed at the time of trial;

2) awarding pre and post judgment interest to Plaintiff, 3) awarding Plaintiff its



                                          5
       Case: 1:20-cv-00902-PAG Doc #: 1 Filed: 04/27/20 6 of 6. PageID #: 6




reasonable attorneys’ fees and the costs of this action, and 4) such other and

further relief as this Honorable Court deems just and appropriate.

                                    Jury Demand

       Plaintiff hereby demands a trial by jury on all issues triable by jury as a matter

of right.


                                            Respectfully submitted,


                                                /s/ Randy J. Hart
                                            Randy J. Hart (0046793)
                                            3601 South Green Road, Suite 309
                                            Beachwood, Ohio 44122
                                            Phone: (216) 978-9150
                                            Fax: (216) 373-4943
                                            Email: randyjhart@gmail.com


                                            Attorney for Plaintiff




                                            6
